PER CURIAM.
This was an action to recover damages for breach of warranty. The defendant corporation, which is in the roofing business, installed a new roof on plainitff’s *176residence. Before doing the work the defendant represented in writing to the plaintiff: “We will stand behind this roof for leaking, rusting or deterioration for the life of your home.” Plaintiff alleged in her complaint that the roof leaked, and that as a result the house and furnishings were damaged. She sued for $2,850, and the jury returned a verdict in her favor for $500 general damages and $775 special damages. Defendant appeals, assigning as error the court’s denials of its motions for a nonsuit and a directed verdict.
The grounds of these motions were that there was no evidence of breach of warranty and that the damages proven were speculative. The evidence was in conflict, but there was sufficient evidence to justify the jury in finding that the roof put on the house by the defendant leaked and caused the damage complained of. There was no error in the rulings. No new or disputed question of law is involved and nothing would be gained by a discussion of the evidence.
The judgment is affirmed.